                                              Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 1 of 9




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 21-cv-01125-BLF
                                   8                         Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9                 v.                                     DISMISS WITH LEAVE TO AMEND
                                  10     BRENDER COMMERCIAL LAND                            [Re: ECF No. 17]
                                         HOLDING LLC, et al.,
                                  11
                                                             Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            This Order addresses Defendants Brender Commercial Land Holding LLC and Brender

                                  14   Lodging LLC’s Motion to Dismiss the First Amended Complaint. ECF No. 17 (“Motion”). The

                                  15   operative complaint alleges that the website of the Coronet Motel, a Palo Alto motel owned and

                                  16   operated by Defendants, does not comply with the Americans with Disabilities Act or the

                                  17   California Unruh Civil Rights Act because its online reservation system does not allow Plaintiff to

                                  18   book an accessible room or provide sufficient information for Plaintiff to evaluate if any motel

                                  19   room meets his accessibility needs. Defendants move to dismiss the entire First Amended

                                  20   Complaint with prejudice, contending that the website complies with both acts. Plaintiff opposes

                                  21   the Motion. ECF No. 18. The Court found this Motion appropriate for submission without the

                                  22   previously scheduled September 2, 2021 hearing. ECF No. 20. For the following reasons, the

                                  23   Court GRANTS Defendants’ Motion to Dismiss WITH LEAVE TO AMEND.

                                  24     I.     BACKGROUND
                                  25            A.        Factual Allegations in the First Amended Complaint
                                  26            Plaintiff Brian Whitaker is a quadriplegic who suffers from a C-4 spinal cord injury, which

                                  27   restricts his ability to stand, reach objects, and maneuver around fixed objects. ECF No. 13

                                  28   (“FAC”) ¶¶ 1, 14. His injury forces him to use a wheelchair for mobility. Id. ¶ 1. When he
                                           Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 2 of 9




                                   1   travels, Plaintiff requires an accessible guestroom with certain features so that he can “travel

                                   2   independently and safely.” Id. ¶ 15.

                                   3           Plaintiff alleges that he was planning a trip to Palo Alto, California in January 2021. FAC

                                   4   ¶ 12. After searching for a place to stay, Plaintiff says that he chose the Coronet Motel (the

                                   5   “Motel”), a motel located on El Camino Real in Palo Alto and owned and operated by Defendants.

                                   6   Id. ¶¶ 13, 17. Plaintiff navigated to the Motel’s reservation website to book an accessible room.

                                   7   Id. ¶ 16. Plaintiff says that he found “two big problems” when trying to book an accessible room.

                                   8   Id. ¶ 18. First, Plaintiff claims that the single room identified as accessible on the website was

                                   9   booked through the end of the booking window (at that time, August 2021). Id. ¶ 19. Second,

                                  10   Plaintiff says that the Motel’s reservation website “does not describe or provide any details of

                                  11   accessibility features related to the entrance doors, bed, desk, or sink in the accessible guestroom.”

                                  12   Id. ¶ 21. Plaintiff calls this “frustrating” in light of the fact that “the [M]otel does provide this
Northern District of California
 United States District Court




                                  13   information for the shower, noting that it is a roll-in shower, with folding seat, grab bars and a

                                  14   hand-held shower wand.” Id. Plaintiff alleges that the information presented on the website does

                                  15   not allow him to determine if the room would work for him given his disability. Id. ¶ 28.

                                  16          B.     Defendants’ Request for Judicial Notice
                                  17           Defendants ask the Court to take judicial notice of part of the Motel’s website. Along the

                                  18   top of the website there are several navigation tabs, including one labeled “Accessibility.” RJN at

                                  19   6-8. The Accessibility tab lists several accessibility features of the property, guest rooms, and

                                  20   bathrooms, including “accessible path of travel around beds,” “hearing impaired light alerts,”

                                  21   “bathroom door and other hardware easily operable with one hand,” “roll-in shower [with]

                                  22   securely fastened folding seat,” “lowered towel hooks and racks,” “hand-held shower wand,” and

                                  23   multiple others. Id. at 8. Under the Amenities tab, the Motel states: (1) “ADA complaint van

                                  24   parking with 60-inch accessible loading aisle and is adjacent to ADA room types;” and (2)

                                  25   “Outdoor pool with ADA compliant pool lift.” Id. at 7. Both pages say to visit the Accessibility

                                  26   page for further details. Id. The reservation portal of the Motel’s website allows a potential guest

                                  27   to filter for availability in the “One queen bed with ADA access, 1st floor” room. RJN at 10.

                                  28
                                                                                           2
                                              Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 3 of 9



                                                C.   Procedural History
                                   1
                                                Plaintiff filed his original complaint on February 16, 2021. ECF No. 1. Instead of
                                   2
                                       opposing Defendants’ motion to dismiss the original complaint, Plaintiff filed the First Amended
                                   3
                                       Complaint that is the subject of this Motion. See FAC. Plaintiff alleges two causes of action, one
                                   4
                                       for violation of the Americans with Disabilities Act, id. ¶¶ 33-36, and the second for violation of
                                   5
                                       California’s Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53. Id. ¶¶ 37-40.
                                   6
                                        II.     LEGAL STANDARD
                                   7
                                                “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                   8
                                       claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force
                                   9
                                       v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).
                                  10
                                       While a complaint need not contain detailed factual allegations, it “must contain sufficient factual
                                  11
                                       matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                  12
Northern District of California




                                       556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A
 United States District Court




                                  13
                                       claim is facially plausible when it “allows the court to draw the reasonable inference that the
                                  14
                                       defendant is liable for the misconduct alleged.” Id. When evaluating a Rule 12(b)(6) motion, the
                                  15
                                       district court must consider the allegations of the complaint, documents incorporated into the
                                  16
                                       complaint by reference, and matters which are subject to judicial notice. Louisiana Mun. Police
                                  17
                                       Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048, 1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor
                                  18
                                       Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).
                                  19
                                       III.     DISCUSSION
                                  20
                                                The Court first addresses Defendants’ request to take judicial notice and then turns to the
                                  21
                                       Motion itself.
                                  22
                                                A.   Request for Judicial Notice
                                  23
                                                Defendants request the Court take judicial notice of nine exhibits. See RJN. The first two
                                  24
                                       exhibits are screenshots of the Motel’s website, including its homepage (entitled “Lobby”),
                                  25
                                       “Amenities” page, “Accessibility” page, and reservations portal. Plaintiff opposes the request.
                                  26
                                       Opp’n at 1-2. Plaintiff argues that Defendants have changed the website since the lawsuit began.
                                  27
                                       He also submits an attorney declaration attaching purported screenshots of an older version of the
                                  28
                                                                                           3
                                           Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 4 of 9




                                   1   website taken by an investigator hired by Plaintiff’s counsel. See ECF No. 18-1 (“Best

                                   2   Declaration”).

                                   3          The Court finds Exhibits 1 and 2 submitted by Defendants appropriate for judicial notice

                                   4   because they contain “information on certain . . . webpages that [Plaintiff] referenced” in his

                                   5   pleading. See Love v. Ashford San Francisco II LP, No. 20-cv-8458-EMC, 2021 WL 1428372, at

                                   6   *3 (N.D. Cal. Apr. 15, 2021) (quoting Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th

                                   7   Cir. 2010)). Plaintiff says that those pages are not the ones that he visited, but there is no dispute

                                   8   that “that website information comes from a URL that matches the URL provided in the

                                   9   complaint[,] [and] there is no dispute . . . that the website information matches what can currently

                                  10   be found on Defendants’ website.” Whitaker v. Montes, No. 21-cv-679-EMC, 2021 WL 1839713,

                                  11   at *1 (N.D. Cal. May 7, 2021) (taking judicial notice of screenshots of current version of website

                                  12   over objection from plaintiff). In contrast, Plaintiff’s screenshots of the website included in the
Northern District of California
 United States District Court




                                  13   Best Declaration are not subject to judicial notice. Those screenshots do not match “what can

                                  14   currently be found on Defendants’ website,” id., and thus do not represent facts that “can be

                                  15   accurately and readily determined from sources whose accuracy cannot reasonably be questioned,”

                                  16   Fed. R. Evid. 201(b). The Court will thus GRANT the request for judicial notice of Exhibits 1 and

                                  17   2 to Defendants’ RJN and DENY Plaintiff’s request to consider the exhibits attached to the Best

                                  18   Declaration.

                                  19          The Court does not consider Defendants’ Exhibits 3-9 in deciding this Motion, and so

                                  20   DENIES AS MOOT the request for judicial notice of those exhibits.

                                  21          B.      Motion to Dismiss
                                  22               i.    Count 1 – ADA Claim
                                  23          Plaintiff brings his ADA claim under the “Reservations Rule,” codified at 28 C.F.R.

                                  24   § 36.302(e). The Reservations Rule requires hotels to, among other things, (i) “ensure that

                                  25   individuals with disabilities can make reservations for accessible guest rooms during the same

                                  26   hours and in the same manner as individuals who do not need accessible rooms,” and (ii) “identify

                                  27   and describe accessible features in the hotels and guest rooms offered through its reservations

                                  28   service in enough detail to reasonably permit individuals with disabilities to assess independently
                                                                                          4
                                           Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 5 of 9




                                   1   whether a given hotel or guest room meets his or her accessibility needs.” 28 C.F.R.

                                   2   § 36.302(e)(1)(i)-(ii). The regulation itself does not provide further guidance on what features

                                   3   hotels must detail on their website under subsection (ii).

                                   4          Responding to concerns from industry about the vagueness of this standard, in 2010 the

                                   5   Department of Justice provided guidance on the scope of the information required by subsection

                                   6   (ii) of the Reservations Rule. See 28 C.F.R. § Pt. 36, App. A, “Title III Regulations 2010

                                   7   Guidance and Section-by-Section Analysis” (“Guidance”). The Guidance recognized that a

                                   8   hotel’s reservations portal is “not intended to be an accessibility survey.” Id. While “specific

                                   9   information concerning accessibility features is essential to travelers with disabilities,” the

                                  10   Department of Justice stated that it “c[ould] not specify what information must be included in

                                  11   every instance” due to variation in the needs of disabled travelers. Id. Accordingly, the Guidance

                                  12   stated that “it may be sufficient” for a hotel built in compliance with the ADA Standards for
Northern District of California
 United States District Court




                                  13   Accessible Design to note in its reservation system that the hotel is accessible and, for every

                                  14   accessible room, to specify the type of room, the size and number of beds, the type of accessible

                                  15   bathing facility, and accessible communication features available in the room. Id.

                                  16                    a. Availability of Accessible Rooms
                                  17          Plaintiff first argues that the Motel violated subsection (i) of the Reservations Rule because

                                  18   when he attempted to reserve an accessible room, he found that the one accessible room was

                                  19   booked through the end of the booking window. FAC ¶ 36. Defendants argue that the

                                  20   Reservations Rule does not require it to “maintain a stock of available ADA rooms” at all times,

                                  21   and its accessible room was already booked by a patron during Plaintiff’s requested dates. ECF

                                  22   No. 19 at 4.

                                  23          The plain language of the regulation supports Defendants. The Reservations Rule requires

                                  24   only that the Motel maintain procedures to ensure that individuals with disabilities “can make

                                  25   reservations for accessible guest rooms during the same hours and in the same manner as

                                  26   individuals who do not need accessible rooms.” 28 C.F.R. § 36.302(e)(1)(i) (emphasis added).

                                  27   Plaintiff does not allege that the Motel requires a patron needing an accessible room to contact the

                                  28   Motel during different hours, use a different system, or complete different steps than a patron who
                                                                                          5
                                           Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 6 of 9




                                   1   does not need an accessible room. Cf. Rutherford v. Evans Hotels, LLC, No. 18-CV-435 JLS

                                   2   (MSB), 2020 WL 5256768, at *15 (S.D. Cal. Sep. 3, 2020) (plaintiff contended that disabled

                                   3   patrons had to “complete additional steps and take additional time to reserve an accessible room,

                                   4   over and above those required for other guests”). Plaintiff’s reading of the regulation would

                                   5   require the Motel to make available an accessible room at all times, which cannot square with the

                                   6   Motel’s limited capacity and its obligation under other sections of the Reservations Rule. See 28

                                   7   C.F.R. § 36.302(e)(1)(v) (requiring a hotel to “[g]uarantee that the specific accessible guest room

                                   8   reserved through its reservations service is held for the reserving customer”). Plaintiff accordingly

                                   9   does not state a claim under subsection (i) of the Reservations Rule.

                                  10                    b. Accessibility Information on the Motel’s Website
                                  11          Plaintiff then argues that Defendants violated subsection (ii) of the Reservations Rule by

                                  12   failing to provide sufficient information about the accessible features of the Motel on its website.
Northern District of California
 United States District Court




                                  13   FAC ¶ 36. Defendants argue that its website “provides more accessibility information than is

                                  14   required” by the Reservations Rule. Motion at 6.

                                  15          The Court agrees with Defendants. Here, the Motel’s website provides information

                                  16   beyond that which the Guidance says “may be required” by the Reservations Rule. The website in

                                  17   several places states that the Motel is “accessible,” and the website indicates the type of room, the

                                  18   size and number of beds, the type of accessible bathing facility, and any accessible communication

                                  19   features in the room. RJN at 6-8. The Accessibility tab lists even more accessibility features of

                                  20   the property and guest rooms, including “accessible path of travel around beds” and “hearing

                                  21   impaired light alerts.” As Plaintiff himself admits, the website contains details about the

                                  22   accessible features in the bathroom, including “roll-in shower [with] securely fastened folding

                                  23   seat” and “hand-held shower wand.” FAC ¶ 21; see also RJN at 8. Under the Amenities tab, the

                                  24   Motel provides additional information about its accessible pool and parking spots. Id. at 7.

                                  25   Finally, the reservation portal of the Motel’s website allows a potential guest to filter for

                                  26   availability in the “One queen bed with ADA access, 1st floor” room” so that he or she can browse

                                  27   availability. RJN at 10. As multiple district courts across California have concluded, this extent

                                  28   of information about the accessible features of the Motel satisfies the Reservations Rule as a
                                                                                          6
                                              Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 7 of 9




                                   1   matter of law. See, e.g., Ashford, 2021 WL 1428372, at **3-6; Arroyo v. AJU II Silicon Valley

                                   2   LLC, No. 20-cv-8218-JSW, 2021 WL 2350813, at *8 (N.D. Cal. Mar. 16, 2021); Garcia v.

                                   3   Chamber Maid L.P., No. CV 20-11699 PA (PDx), 2021 U.S. Dist. LEXIS 49411, at *11 (C.D.

                                   4   Cal. Mar. 15, 2021); Barnes v. Marriott Hotel Servs., Inc., No. 15-cv-1409-HRL, 2017 WL

                                   5   635474, at *10 (N.D. Cal. Feb. 16, 2017); Strojnik v. Orangewood LLC, No. CV 19-946 DSF

                                   6   (JCx), 2020 U.S. Dist. LEXIS 11743, at *19 (C.D. Cal. Jan. 22, 2020); Rutherford v. Evans

                                   7   Hotels, LLC, No. 18-cv-435 JLS (MSB), 2020 WL 5257868, at *16 (S.D. Cal. Sept. 3, 2020);

                                   8   Garcia v. Gateway Hotel L.P., No. CV 20-10752-PA (GJSx), 2021 WL 936176, at **4-5 (C.D.

                                   9   Cal. Feb. 25, 2021). Plaintiff says these decisions are “simply wrong,” Opp’n at 22, but the Court

                                  10   disagrees. Since the parties completed briefing on the Motion, additional courts have dismissed

                                  11   similar Reservations Rule claims. See, e.g., Garcia v. Apple Seven Servs. SPE San Diego, No. 21-

                                  12   cv-841-ODW, 2021 WL 3568063 (C.D. Cal. Aug. 11, 2021); Love v. Royal Pac. Motel, No. 20-
Northern District of California
 United States District Court




                                  13   cv-7308-JCS, 2021 WL 2711731 (N.D. Cal. Jul. 1, 2021); Love v. CCMH Fisherman’s Wharf

                                  14   LLC, No. 20-cv-7131-JCS, 2021 WL 1734924 (N.D. Cal. May 3, 2021).

                                  15            Plaintiff’s other arguments in opposition are unconvincing. First, as he has in some of his

                                  16   other lawsuits, Plaintiff asserts that the Guidance is “some musings” by the Department of Justice

                                  17   and is not entitled to any weight. Opp’n at 5. The Court rejects that argument. Guidance from the

                                  18   Department of Justice is given Seminole Rock deference, requiring a court to give it “controlling

                                  19   weight” unless it is “plainly erroneous or inconsistent with the regulation.” See, e.g., Love v.

                                  20   Lanai Garden Corp., No. 20-cv-8918, 2021 WL 3633834, at *5 (N.D. Cal. Aug. 17, 2021) (citing

                                  21   Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1069 (9th Cir. 2015)); Rios v. Leadwell Global Prop.

                                  22   LLC, No. 21-cv-267-PJH, 2021 WL 2207408, at *5 (N.D. Cal. June 1, 2021) (Guidance entitled to

                                  23   “substantial deference”). Other courts have found the Guidance controlling, and this Court does

                                  24   too.

                                  25            And second, the two decisions that Plaintiff cites denying motions to dismiss Reservations

                                  26   Rule claims are both distinguishable. In Garcia v. Patel & Joshi Hosp. Corp., No. 20-cv-2666-

                                  27   JGB-PVC, 2021 WL 1936809 (C.D. Cal. Mar. 19, 2021), plaintiff challenged accessibility

                                  28   descriptions that stated only the features that the Guidance states “may be sufficient” to meet the
                                                                                         7
                                           Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 8 of 9




                                   1   Reservations Rule. The Court found that the plaintiff’s desire for information about “the

                                   2   accessibility of toilets or of clear floor space” was “sufficiently narrow and consistent with the

                                   3   kinds of information the DOJ Guidance identifies as potentially sufficient.” Id. at *13-14. In

                                   4   contrast, the Hotel website here contains the additional information about toilet accessibility and

                                   5   floor space that the plaintiff sought, and far more. See RJN at 9-10. Plaintiff also cites Love v.

                                   6   Cow Hollow Motor Inn. Assocs., L.P., ECF No. 21, No. 20-cv-7525 (N.D. Cal. Feb. 17, 2021),

                                   7   which found that the admonition in the Guidance that certain accessibility details “may be

                                   8   sufficient” to meet the Reservations Rule created a factual dispute about the sufficiency of

                                   9   accessibility details on a hotel website. The Court respectfully parts ways with that decision and

                                  10   joins the other district courts that have found these very same disclosures sufficient as a matter of

                                  11   law.

                                  12          Accordingly, Plaintiff does not state an ADA claim under subsection (ii) of the
Northern District of California
 United States District Court




                                  13   Reservations Rule either. Plaintiff’s ADA claim is thus DISMISSED.

                                  14               ii.   Count 2 – Unruh Act Claim
                                  15          Plaintiff’s claim under the Unruh Act is premised on the alleged ADA violation. See FAC

                                  16   ¶¶ 38-39. Because the Court has dismissed the ADA claim, the Unruh Act claim is also

                                  17   DISMISSED. See Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1175 (9th Cir. 2021) (“The

                                  18   Unruh Act is coextensive with the ADA. Thus, our analysis of Whitaker’s ADA claim applies

                                  19   equally to his Unruh Act claim.”); Ashford, 2021 WL 1428372, at *6 (dismissing Unruh Act claim

                                  20   after dismissing ADA claim).

                                  21          C.     Leave to Amend
                                  22          “[L]eave to amend should be granted if it appears at all possible that the plaintiff can

                                  23   correct the defect.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1108 (9th Cir. 2003). Several

                                  24   other decisions have dismissed ADA Reservation Rule claims with prejudice after only one

                                  25   motion to dismiss was decided. See, e.g., CCMH Fisherman’s Wharf, 2021 WL 1734924, at *9;

                                  26   Apple Seven Servs., 2021 WL 3568063, at *3. It is unclear whether Plaintiff can amend to correct

                                  27   the defects identified in this order. The Court has found that the current version of the website

                                  28   complies with the Reservation Requirement, but also recognizes that Plaintiff has alleged in
                                                                                         8
                                             Case 5:21-cv-01125-BLF Document 21 Filed 08/23/21 Page 9 of 9




                                   1   opposition that Defendants’ website changed after Plaintiff filed this lawsuit. Compare RJN at 6-

                                   2   8, 10-11 (Motel website with Accessibility tab), with Best Declaration at 4, 6 (Motel website

                                   3   without Accessibility tab). Because there is a dispute about what the website said when Plaintiff

                                   4   visited it, it may be “possible” for Plaintiff to amend to state a claim. Vess, 317 F.3d at 1108.

                                   5           Plaintiff should carefully evaluate whether to amend. If Plaintiff chooses to amend, he

                                   6   should consider that the ADA only allows private plaintiffs to receive injunctive relief, see 42

                                   7   U.S.C. § 12188(a)(1), and so Defendants may argue that his ADA claim is moot. If the ADA

                                   8   claim is moot, the Court would probably not exercise supplemental jurisdiction over the Unruh

                                   9   Act claim, as it has declined to do before. See Johnson v. Techbusiness Resources, LLC, No. 20-

                                  10   cv-6048-BLF, 2020 WL 7013596, at *3 (N.D. Cal. Nov. 28, 2020). The Court does not

                                  11   “prejudge” the mootness argument, which would involve “assess[ing] the likelihood of

                                  12   Defendants returning to a noncompliant website” in the future, but urges Plaintiff to consider how
Northern District of California
 United States District Court




                                  13   it affects the propriety of amendment here. See Montes, 2021 WL 1839713, at *2 (dismissing with

                                  14   leave to amend but identifying potential mootness issue).

                                  15   IV.     ORDER
                                  16           For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motion to

                                  17   Dismiss is GRANTED WITH LEAVE TO AMEND. If he believes he can rectify the defects

                                  18   discussed above, Plaintiff SHALL file an amended complaint no later than 14 days from the

                                  19   date of this Order. Failure to meet the deadline to file an amended complaint or failure to cure

                                  20   the deficiencies identified in this Order will result in dismissal of Plaintiff’s claims with

                                  21   prejudice.

                                  22   Dated: August 23, 2021

                                  23                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          9
